Citation Nr: 1334176	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-40 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for arthritis of the feet to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for chronic lumbar strain with spondylosis and degenerative disc disease to include as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for a left leg and knee disability to include as secondary to service connected bilateral pes planus.

5.  Entitlement to an initial compensable rating before July 19, 2010, and a rating higher than 10 percent after July 19, 2010, for bilateral pes planus.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to November 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2009, in October 2009, in February 2010, in December 2010, and in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in August 2010, the RO increased the rating for bilateral pes planus from 0 percent to 10 percent, effective July 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2012 the Board remanded the claims for additional development.  Subsequently, in a July 2013 rating decision, the RO granted the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  In an August 2013 written statement, the Veteran indicated that he was fully satisfied with the ratings assigned and the claims are no longer on appeal. 

The issues of entitlement to service connection for arthritis of the feet, chronic lumbar strain with spondylosis and degenerative disc disease, and a left leg and knee disability, to include as secondary to service-connected bilateral pes planus; and entitlement to an initial compensable rating before July 19, 2010, and a rating higher than 10 percent after July 19, 2010, for bilateral pes planus, are REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDING OF FACT

Hypertension was not affirmatively shown to have been present during service; hypertension as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in November 1975; hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service; and hypertension is not caused by or made worse by medications used for treatment of service-connected pes planus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in December 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and specified private treatment records.  The Veteran was afforded VA examinations in January 2010, February 2012, and October 2012 (with an addendum report in March 2013).  These VA examinations reports, taken together, provide a sufficient basis for a fully informed view of the claim decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 



Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service- connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice connected disability is aggravated (permanently made worse) by a service connected disability.  38 C.F.R. § 3.310(a).  

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension, including any elevated blood pressure readings.  On enlistment examination, the blood pressure reading was 134/82, and the heart and vascular system were evaluated as normal.  On separation examination in October 1975 the blood pressure reading was 120/78 and the heart and vascular system were evaluated as normal.  

The record contains a written statement from the Veteran's sister dated in January 2010.  She stated that she was a nurse's aid and had medical training in 1975 when the Veteran returned from service.  She recalled that at that time she checked the Veteran's blood pressure and found the readings were elevated and that the Veteran's blood pressure remained elevated since. 





In August 2002, the Veteran was seen at a private hospital for continuing nosebleeds and was found to be hypertensive.  A history of borderline hypertension was noted.

In June 2008, the Veteran was seen with complaints of high blood pressure following use of medication for foot and leg pain.  

The Veteran provided printed information regarding Diclofenac (Voltaren) which listed possible side effects.  Among the rare side effects listed was high blood pressure.

On VA examination in January 2010 the Veteran gave a history of hypertension for over 20 years.  The Veteran stated that he took Voltaren gel for foot pain, and noted that his blood pressure seemed to rise when he did.  The diagnosis was essential hypertension.  The VA examiner reviewed the side effects of Voltaren in the medical literature, but found that hypertension was not listed.  On the basis of the findings, the VA examiner expressed the opinion that Voltaren taken for service-connected flatfeet was not the cause of hypertension.

A VA examiner in February 2012 stated hypertension was not aggravated beyond the natural progression of the disease by the medication for a service-connected disability, that hypertension was not caused by the medication for a service-connected disability, and hypertension was not made worse by medication for a service-connected disability.  The VA examiner did review the medical literature review and found that causation or aggravation of hypertension were not listed as adverse effects of the medication for the Veteran's service-connected disability.

In October 2012 on VA examination, history included of hypertension since the 1980s.  The VA examiner stated that the risk of developing hypertension while taking Voltaren or Diclofenac is extremely low, that is, less than one percent.  And the Veteran was no longer taking Voltaren.


In March 2013 in an addendum, the VA examiner stated that after review of the Veteran's file it was evident that the Veteran did not have hypertension while on active duty.  

Analysis

The Veteran is service-connected for bilateral pes planus.  He contends that hypertension is related to medications taken for treatment of the service-connected disability.

For the purpose of the analysis, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

Theories of Service Connection

Hypertension secondary to service connected pes planus is addressed separately below under 38 C.F.R. § 3.310. 

38 C.F.R. § 3.303(a)

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, there were two blood pressure readings of 134/82 and 120/78 (not predominantly 90 diastolic or predominantly 160 systolic), and no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  For this reason, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  


38 C.F.R. § 3.303(b)

Chronicity and Continuity of Symptomatology

As symptoms of hypertension were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hypertension were noted during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

38 C.F.R. § 3.303(d)

First Diagnosed after Service

Service connection may still be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection.  

The Veteran contends that he began having elevated blood pressure readings shortly after service.  

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  



And the Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Veteran is competent to describe elevated blood pressure readings, which are symptoms of hypertension, the diagnosis of hypertension itself is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose hypertension. 

Also hypertension is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, hypertension is more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, hypertension is not a type of condition under case law that has been found to be capable of lay observation. 


As hypertension is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose hypertension before 2002.  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed hypertension before 2002 or no evidence that medical professional related hypertension to an injury, disease, or event in service. 

38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Hypertension as a Chronic Disease

As for presumptive service connection for hypertension as a chronic disease, hypertension was first documented in 2002, which is beyond the one year presumptive period after discharge from service in 1975 for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

In this regard, the Veteran has variously reported the onset of hypertension as "at least over 20 years" earlier (on VA examination in January 2010) and since the 1980s (on VA examination in October 2012).  Neither suggests that the onset was within the first postservice year.







While the Veteran's sister, a nurse's aid, has some familiarity with medical issues, her statement that she measured elevated blood pressure in the Veteran "when my brother came home from the U.S. Marines" does not provide sufficient medical evidence of a showing of hypertension to a compensable degree within the first postservice year.  This is so because "elevated blood pressure" is not same as hypertension, and because without a specific measured blood pressure reading there is no basis for concluding that a compensable level of hypertension was present.

38 C.F.R. § 3.310

Secondary Service Connection

To the extent that the Veteran argues that hypertension is secondary to service-connected pes planus, or medication taken for treatment thereof, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between hypertension and medication taken to treat his service-connected pes planus is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and specific medications.  




As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.  

As for the evidence of record addressing secondary service connection, the January 2010 VA examiner expressed the opinion that Voltaren taken for service-connected flat feet was not the cause of hypertension, and the VA examiner in October 2012 stated that "the risk of developing hypertension while taking Voltaren/Diclofenac was extremely low, less than one percent.  

There is no medical opinion of record that medication used to treat the service-connected pes planus caused hypertension.  

As for whether the medication used to treat the service-connected pes planus aggravated hypertension, in February 2012 VA examiner found that hypertension had not been aggravated beyond the natural progression of the disease by the medication for the service-connected disability and had not been made worse by the medication for the service-connected disability.  

This evidence is persuasive evidence against the claim and there is no favorable medical evidence. 

Summary 

As there is no competent evidence favorable to claim on material issues of fact, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for hypertension is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  

The Board finds the directives in the Board's remand of September 2012 were not substantially complied with.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that arthritis of feet or lumbar strain and degenerative joint disease and disc disease or both are caused by or aggravated by service-connected pes planus. 


b).  Whether the Veteran currently has a left leg or left knee disability or both, and, if so,  

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current left leg or left knee disability, if any, is related to service, a fall in basic training, or is caused by or aggravated by service-connected pes planus.  

The VA examiner must comment on the Veteran's assertion that pes planus resulted in an altered gait that caused or aggravated the current low back, left leg and left knee disabilities, if any.  

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms. 

The Veteran's file must be made available to the examiner. 

2.  Afford the Veteran a VA examination by a podiatrist to determine: 






a). The current level of severity of bilateral pes planus to include whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and callosities characteristic of bilateral pes planus. 

Also, the VA examiner is asked to address the following:  

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that calcaneal spurring by X-ray or degenerative changes at the base of each great toe is caused by or aggravated by the service-connected pes planus.  

In formulating any opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying foot condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the examiner. 

3.  After the above development, adjudicated the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


